Citation Nr: 0844809	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  05-13 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2004 rating decision rendered by the San 
Diego, California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In May 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims files.  
Following the hearing, additional evidence was associated 
with the claims files in connection with the claim on appeal.  
The veteran signed a waiver of initial consideration of this 
evidence by the RO, and therefore the Board may consider it 
in the first instance.  See 38 C.F.R. § 20.1304(c) (2008).


FINDINGS OF FACT

1.  During his service, the veteran did not engage in combat 
with the enemy.

2.  No stressor supporting a diagnosis of PTSD has been 
verified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for PTSD.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
However, the Court also stated that the failure to provide 
such notice in connection with adjudications prior to the 
enactment of the VCAA was not error and that in such cases 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, by letter 
mailed in March 2004, prior to its initial adjudication of 
the claim.

Although the veteran was not provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for service connection for PTSD, the Board 
finds that there is no prejudice to him in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for PTSD.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim was no more than harmless error.

The Board also notes that the veteran was not afforded a VA 
examination in response to his claim.  VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

A claimant must show more than a current disability to 
trigger the duty to assist.   Rather, there also must be at 
least some probative suggestion of a causal connection 
between the disability and military service.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Further, the 
evidence of this link (or nexus) must be competent, meaning 
by someone with the necessary medical training and/or 
expertise to make this type of determination.  Id.  
Admittedly, the threshold for the duty to arrange an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).   

Here, the claims file contains no competent evidence 
suggesting that PTSD is associated with his active service.  
Thus, the evidence in this case is sufficient to decide the 
claim.  Moreover, there is no reasonable possibility that a 
VA examination would result in evidence to substantiate the 
claim.  Accordingly, the Board has determined that VA is not 
obliged to afford the veteran a VA examination in response to 
his claim. 

The record reflects that service treatment records, personnel 
records, and VA medical records have been obtained.  Neither 
the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the originating agency has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2008).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).   Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Although the record contains a medical diagnosis of PTSD and 
a medical opinion linking the diagnosis to active service, 
the record does not show that the veteran participated in 
combat with the enemy or contains credible supporting 
evidence of a non combat stressor supporting a diagnosis of 
PTSD.  In this regard, the Board notes the veteran's service 
personnel records show he served as a warehouseman and 
equipment storage specialist during his tour in Vietnam from 
June 27, 1966 to June 27, 1967.  He was involved in the 
Vietnam Counteroffensive Campaign and received the National 
Defense Service Medal, the Vietnam Service Medal, the Vietnam 
Campaign Medal with Device, and two overseas service bars.

Despite the above listed commendations for the veteran's 
service in Vietnam, the evidence does not clearly indicate 
that the veteran engaged in combat.  The Board notes that the 
veteran was not awarded any medal or decoration that clearly 
indicates combat status and evidence of participation in a 
campaign does not, in itself, establish that a veteran 
engaged in combat because those terms ordinarily may 
encompass both combat and non-combat activities.  VAOPGCPREC 
12-99 (Oct. 18, 1999), 65 Fed. Reg. 6257(2000).  Thus, the 
Board finds that combat status has not been clearly 
established by the objective evidence of record.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2008).  
Therefore, credible supporting evidence that the claimed in-
service stressors occurred is necessary.  38 C.F.R. § 
3.304(f).

Despite being notified of the information necessary to verify 
any alleged stressors, the veteran has only given general 
information regarding his alleged stressors, none of which is 
sufficient to verify such alleged stressor.  The veteran has 
been asked specifically in a November 2007 letter from VA, as 
well as at his hearing, for names, dates, and places in an 
effort to assist him in identifying any of his alleged 
stressors.  He has testified that he could not remember any 
of the requested information.  While VA is obligated to 
assist a claimant in the development of a claim, there is no 
duty on the VA to prove the claim.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  "If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Id.

As set out above, where the claimed stressor is not related 
to combat, a veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
in-service stressors.

Without sufficient evidence showing that the veteran engaged 
in combat with the enemy or credible supporting evidence that 
a stressor supporting a diagnosis of PTSD occurred, the claim 
must be denied.

In reaching this conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.


ORDER

Entitlement to service connection for post traumatic stress 
disorder PTSD is denied.




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


